04/28/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0459

                                            DA 20-0459
                                         _________________

B.Y.O.B., Inc., a Montana Corporation, JIM GLANTZ,
Individually and as PERSONAL REPRESENTATIVE
OF THE ESTATE OF DONNA GLANTZ, Deceased,
ON BEHALF OF THE ESTATE OF DONNA
GLANTZ, BARBARA RILEY, MEADOW LAKE
REAL ESTATE a/b/n of CYA, Inc., GILDO, LLC, a
Montana Limited Liability Company, TERIN
GILDEN, and NATHAN GILDEN,

            Plaintiffs and Appellants,                               ORDER

      v.

STATE OF MONTANA, a governmental entity; THE
MONTANA DEPARTMENT OF REVENUE, a
political subdivision of the State of Montana; and
DOES A-Z,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jon A. Oldenburg, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 28 2021